UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7814



MITCHELL LEE SUMPTER,

                                            Plaintiff - Appellant,

          versus


STUCKEY, Major; A. MCCORMICK, Captain; L. T.
JACKSON;   S.  NOLAN,   Lieutenant;  MCCLAIN,
Sergeant; W. B. PRATT, Captain; MCLEOD, C/O,
Officer; DAVID, C/O, Officer; COVINGTON, C/O,
Officer; SUGGS, C/O, Officer; OCEAN, C/O,
Officer,

                                           Defendants - Appellees,

          and


ROBERT E. WARD, Warden; PHILLIP E. MCLEOD,
Associate Warden,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-96-1838-2-17)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Mitchell Lee Sumpter, Appellant Pro Se. Robert Thomas King, WILL-
COX, MCLEOD, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Mitchell Sumpter, a South Carolina inmate, filed an action

under 42 U.S.C. § 1983 (1994), alleging that various South Carolina

prison officials violated his rights under the Eight Amendment.

Following a non-jury trial the district court entered judgment in

favor of the Defendants. This appeal followed.

     We reject Sumpter’s claim that he was denied a fair trial be-

cause safety precautions mandated that he wear restraints through-

out his trial. Although Sumpter may have suffered some discomfort

from wearing the restraints, the absence of a jury minimized any

potential prejudice. See Lemons v. Skidmore, 985 F.2d 354, 357 (7th

Cir. 1993). We find that the district court properly dismissed

Sumpter’s claims for which he failed to present evidence that he

suffered more than de minimis injuries. See Norman v. Taylor, 25

F.3d 1259, 1263 (4th Cir. 1994).

     Sumpter next challenges the district court’s finding that he

failed to demonstrate that the Defendants used excessive force

against him. We review a district court’s findings of fact for

clear error. Fed. R. Civ. P. 52(a). Having reviewed the record, we

find no error in the district court’s determination that the Defen-

dants did not use excessive force against Sumpter in violation of

the Eighth Amendment. The record also supports the district court’s

finding that the Defendants did not act improperly in erasing a

videotape of the incidents giving rise to this case.


                                   3
     Finding no merit to Sumpter’s claims, we affirm the district

court’s final order entered in favor of the Defendants. We dispense

with oral argument because the facts and legal contentions are ade-

quately before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                4